Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered, but they are not persuasive. The applicant on pages 11-13 of the remarks/arguments note that Yokosawa fails to disclose “the first side portion and the second side portion are separated from each other in a third direction (Z) orthogonal to a first direction (X) and a second direction (Y) defining respective planes in which the first side portion and the second side portion extend”. However, the office disagrees. The office notes that by reorienting the X,Y and Z directions (as shown below annotated figure 3a), Yokosawa clearly discloses the limitation at hand. Therefore, the arguments presented are not persuasive.  
Annotated Figure 3a of Yokosawa:

    PNG
    media_image1.png
    457
    559
    media_image1.png
    Greyscale

Secondly, the applicants argues that reference Soot fails to disclose “a first flapper component coupled to the first side portion and a second flapper component coupled to the second side portion”. However, the office disagrees. The office notes that Soot was merely used to disclose a magnet embedded within a metal/metallic material. The office further notes, that within the action filed on 6/10/2022, Soot was only used to disclose how the magnets coupled to the first and second faces (as taught by Yokosawa) would be modified to be embedded within the faces (as taught by Soot) to give the first and second flappers a more aesthetic look by being planar with the faces. Thus, the arguments presented on 9/1/2022 are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yokosawa hereafter as, Yoko (U.S 2014/0144858 A1) in view of Soot (U.S 2016/0235201 A1).
In regards to Claim 1, Yoko discloses an apparatus for housing a storage processor (paragraph [0003], discloses housing an electronic device (storages etc.)), comprising: a first side portion (Fig.4a/17a, #2a) and a second side portion (Fig.4a/17a, #2b) each extending in a plane defined by a first direction (X) (Fig.4a/17a) and a second direction (Y) (Fig.4a/17a)  orthogonal to the first direction (X) (Fig.4a/17a), the first side portion and the second side portion separated from each other in a third direction (Z) orthogonal to the first direction (X) and the second direction (Y) (Annotated 3a and Fig.4a/17a); 10a first flapper component (Fig.4a, #1L) and a second flapper component (Fig.4a, #1R)  disposed between the first side portion and the second side portion (Fig.4a/17a), extending in a first plane and a second plane parallel to the second direction (Y), respectively (Fig.4a/17a), and rotatable about a first axis and a second axis parallel to the second direction (Y) (Fig.2, #1l/1r are rotatable), respectively, the first flapper component coupled to the first side portion and having a first end face (Fig.3a/3b), the second flapper component 15coupled to the second side portion and having a second end face (Fig.3a/3b, which discloses both components coupled to the first and second side portions); and a first magnetic component (Fig.5, #118) and a second magnetic component (Fig.5, #118 and paragraph [0056], which discloses each flapper component can have a magnet disposed on the first and second end faces) disposed on the first end face and the second end face (Fig.4a and paragraph [0056]), respectively, and configured to be coupled to each other by a magnetic force so as to couple the first end face to the second end face (Fig.4a and paragraph [0056], which discloses the magnets have polarities that are attracted to each other to stay parallel to the front via said magnets).  
Yoko fails to disclose: A first and second magnet being disposed in the first and second end face.
However, Soot discloses: A first and second magnet being disposed in the first and second end face (Fig.1-2, #6 having a plurality of magnets being disposed in said plate #6, such that with the combination of Yoko in view of Soot, the magnets disposed on the first and second face of the first and second flapper components (as taught by Yoko) would be modified to have magnets disposed in said first and second end (Faces) to couple the first and second flapper component together). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the magnets disposed on the first and second face of the first and second flapper components (as taught by Yoko) would be modified to have magnets disposed in said first and second end (Faces) to couple the first and second flapper component together. By disposed magnets within the end faces of the first and second flapper, would give the first and second flappers a more aesthetic look by being planar with said faces (Soot, paragraph [0020]). 
Additionally, the office notes that claim 1 includes a limitation (“an apparatus for housing a storage processor”) which is considered to be intended use, as such MPEP 2114 notes that an "[A]pparatus claims cover what a device is, not what a device does. Therefore, Kim discloses an apparatus which houses a plurality of devices, as such the office notes that Yokosawa discloses all the limitation claimed in claim 1 (See MPEP 2114 Citing, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).
In regards to Claim 2, Yoko in view of Soot discloses the apparatus of claim 1, wherein the first magnetic component and the second magnetic component are further configured such that the first flapper component and the second flapper component are coupled in a manner of being positioned in parallel with the third direction (Z) (Yoko, Annotated Fig.3a and Fig.4a/4b). 
In regards to Claim 3, Yoko in view of Soot discloses the apparatus of claim 2, wherein the first side portion and the second side portion are separated from each other by a predetermined distance in the third direction (Z), and respective lengths of the first flapper component and the second flapper component in the third direction (Z) are half of the predetermined distance (Yoko, Annotated Fig.3a and Fig.4a/17a, #1r/1l are half of the predetermined distance).
In regards to Claim 4, Yoko in view of Soot discloses the apparatus of claim 1, wherein the first magnetic component and the second magnetic component are further configured to decouple from each other when a pushing force 21Attorney Docket No: applied to the first flapper component and the second flapper component is greater than a predetermined threshold (Yoko, Fig.17a, and paragraphs [0089 ], which discloses when a pushing force is greater than a predetermined threshold of the magnets, the first and second flapper components are configured to rotate away from each other). 
In regards to Claim 5, Yoko in view of Soot discloses the apparatus of claim 1, wherein during insertion of the storage processor (Yoko, Fig.17a, #301, paragraph [0003]) into the 5apparatus in the first direction (X) by an external force, the first flapper component and the second flapper component are adapted to rotate to an open state under action of the external force, and the first flapper component and the second flapper component are positioned parallel to the first direction (X) in the open state (Yoko, Fig.17a and paragraphs [0089-0090], discloses the flappers #1r/1l rotate to open to accept #301). 
In regards to Claim 6, Yoko in view of Soot discloses the apparatus of claim 1, wherein during pulling out of the storage processor from the apparatus in a direction opposite to the first direction (X), the first flapper component and the second flapper component are adapted to rotate to a closed state under action of a restoring force, and the first flapper component and the second flapper component are positioned parallel to the third direction (Z) in the closed state (Yoko, Fig.2 and paragraph [0095], once device #301 is removed the flapper components care rotate back to the first position via springs #107). 
In regards to Claim 7, Yoko in view of Soot discloses the apparatus of claim 1, wherein the first flapper component comprises a first end and a second end opposite to the first end (Yoko, Fig.4a, #1L), the first end having the first end face (Yoko, Fig.4a and 5, which discloses the first end having the first end face which the magnet is disposed #118), and the first flapper component coupled to the first side portion via the second end (Yoko, Fig.4a, #1L);  20the second flapper component comprises a third end and a fourth end opposite to the third end, the third end having the second end face, and the second flapper component coupled to the second side portion via the fourth end (Yoko, Fig.4a/4b, same as the first flapper component).
In regards to Claim 8, Yoko in view of Soot discloses the apparatus of claim 1, a first recess disposed in the first end face to be adapted to house the first magnetic component and a second recess disposed in the second end face to be adapted to house the second magnetic component (Soot, Fig.1, #3a-3b, #16b, paragraphs [0037] which discloses the magnets being flush (coplanar) with the recess, as such the office notes that with the combination of Yoko in view of Soot, the first and second flapper components having magnets disposed on their respective end faces (as taught by Yoko) would be modified such that each end face of a flapper component comprises a recess having a magnet flush within said recess (as taught by Soot) to couple the first and second flapper together). 
In regards to Claim 9, Yoko in view of Soot disclose the apparatus of claim 8, wherein a top surface of the first magnetic component is coplanar with the first end face, and a top surface of the second magnetic component is 22Attorney Docket No: coplanar with the second end face (Soot paragraph [0037], which discloses the magnetic components are flush (co planar) within the recess (as taught by Soot) which would be disposed on the end faces of each of the flapper components (as taught by Yoko in view of Soot).  
In regards to Claim 10, Yoko in view of Soot disclose the apparatus of claim 8, wherein at least one first magnetic component is disposed in at least one first recess, respectively, and at least one second magnetic components is 5disposed in at least one second recess, respectively (Yoko in view of Soot, Fig.5 in view of figure 1, the first magnetic component #3b would be disposed in the first recess #16b of flapper component #1R and the second magnetic component #3b would be disposed in the second recess #16b of the flapper component #1L).
In regards to Claim 11, Yoko in view of Soot disclose the apparatus of claim 8, wherein the at least one first magnetic component and the at least one second magnetic component are arranged in the first end face and the second end face in the second direction (Y), respectively (The office notes that with the combination of Yoko in view of Soot, the first and second flapper components having magnets disposed on their respective end faces (as taught by Yoko) would be modified such that each end face of a flapper component comprises a recess having a magnet flush within said recess (as taught by Soot) to couple the first and second flapper together). 
In regards to Claim 12, Yoko in view of Soot discloses the apparatus of claim 1, wherein the first magnetic component has a first magnetic pole, and the second magnetic component has a second magnetic pole opposite to the first magnetic pole (Yoko, paragraph [0056], which discloses each of the magnets on the first and second face have different polarities that attract). 
In regards to Claim 13, Yoko in view of Soot discloses the apparatus of claim 1, further comprising: a first spring component (Yoko, Fig.5, #107) and a second spring component (Yoko, Fig.5, #107, on the second flapper component) configured to couple the first flapper component and the second flapper component to the first side portion and the second side portion (Yoko, Fig.4a/4b), respectively, and enable the first flapper component and the second flapper component to rotate about the first axis and the second axis, respectively (Yoko, Fig.2, which discloses the first and second flapper components rotating about the first and second axis, furthermore, see paragraph [0095]).
In regards to Claim 14, Yoko in view of Soot discloses the apparatus of claim 13, wherein each of the first spring component and the second spring component comprises: a spring body (Yoko, Fig.5, #107); a first extension extending from one end of the spring body and coupled to one of 25the first side portion and the second side portion; and a second extension extending from an opposite end of the spring body and coupled to corresponding one of the first flapper component and the second flapper component (Yoko, Fig.5, and paragraph [0061], which discloses the first and second extensions of spring #107 are connected to the flapper components and side portions respectfully, to allow said flapper components to rotate about the first and second axis’s). 
In regards to Claim 15, Yoko in view of Soot discloses the apparatus of claim 13, wherein the first spring component and the second spring 30component are further configured to provide a restoring force to the first flapper component and the second flapper component, respectively, during pulling out of the 23Attorney Docket No: storage processor from the apparatus in a direction opposite to the first direction (X), such that the first flapper component and the second flapper component are rotated toward the direction opposite to the first direction (X) (Yoko, Fig.1 and paragraph [0095]).
In regards to Claim 16, Yoko in view of Soot discloses the apparatus of claim 1, wherein heights of the first flapper component and the second flapper component in the second direction (Y) correspond to a height of the storage processor (Yoko, Fig.4a/4b and 17a which discloses each flapper component to have a height of 1U, in figure 17a, the device is a 3U storage device, such that it requires three bays (#1L, 11L, 12L and 1R, 11R, 12R). 
In regards to Claim 17, Yoko in view of Soot discloses the apparatus of claim 16, further comprising:  10a third flapper component (Yoko, Fig.2, #11R) and a fourth flapper component (Yoko, Fig.2, #11L) disposed between the first side portion and the second side portion (Yoko, Fig.17a, between #2A and 2B), adjacent to the first flapper component and the second flapper component in the second direction (Y) (Yoko, Fig.2 and 17a), respectively, extending in a third plane and a fourth plane parallel to the second direction (Y), respectively, and rotatable about the first axis and the second axis (Yoko, Fig.2), respectively, the third flapper component 15coupled to the first side portion and having a third end face, the fourth flapper component coupled to the second side portion and having a fourth end face (Yoko, Fig.2 and 17a); and a third magnetic component and a fourth magnetic component disposed in the third end face and the fourth end face, respectively, and configured to be coupled to each other by a magnetic force so as to couple the third end face to the fourth end face (Yoko, Fig.2, which disclose a third and 4th flapper component (Yoko, Fig.2/17a, #11L and 11R, right below the first and second flapper components (Fig.1, #1R/1L), wherein each flapper component contains a magnet for coupling to their respective flapper (See paragraph [0056]).
In regards to Claim 18, Yoko in view of Soot discloses the apparatus of claim 17, wherein the third magnetic component and the fourth magnetic component are further configured such that the third flapper component and the fourth flapper component are coupled in a manner of being positioned in parallel with the third direction (Z) (Yoko, Fig.1-2 and 17a), and further configured to decouple from each other when a pushing force 25applied to the third flapper component and the fourth flapper component is greater than a predetermined threshold (Yoko, Fig.17 and paragraphs [0088-0089 and 0095], which disclose a force greater than a predetermined threshold of the magnets allow said flapper components to rotate to accept an electronic device).
In regards to Claim 19, Yoko in view of Soot discloses the apparatus of claim 17, wherein heights of the first flapper component and the second flapper component in the 30second direction (Y) are equal to those of the third flapper component and the fourth flapper component in the second direction (Y) (Yoko, Fig.2, the flappers all have the same height); 24Attorney Docket No: heights of the first side portion (Yoko, Fig.3b, #2A) and the second side portion (Yoko, Fig.3b, #2B) in the second direction (Y) are twice those of the first flapper component and the second flapper component in the second direction (Y) (Yoko, Fig.3b, disclose the first and second side portions having heights twice those of the first and second flapper component). 
In regards to Claim 21, Yoko in view of Soot discloses the apparatus of claim 17, further comprising: a top portion coupled with the first side portion and the second side portion, and a bottom portion coupled with the first side portion and the second side portion, wherein the top portion, the bottom portion, the first side portion, and the second side portion form an enclosure (Yoko, Paragraph [003-005], which discloses a rack which houses a plurality of devices, thus the office notes that a rack includes a top and bottom portion) defining an airflow inlet and an airflow outlet (Yoko, Fig.1-4, the front (inlet) and back opposite of the front side is consider the outlet), and wherein the first flapper component and the second flapper component are disposed between the top portion and the bottom portion (Yoko, Fig.4a, #1L and #1R are disposed between the top and bottom portion of the rack). 
In regards to Claim 22, Yoko in view of Soot discloses the apparatus of claim 21, wherein the enclosure is constructed and arranged to receive a cooling airflow via the airflow inlet and discharge the cooling airflow via the airflow outlet, and wherein the first flapper component and the second flapper component impede a backflow of the discharged cooling airflow when the first magnetic component and the second magnetic component are coupled, the backflow flowing through the enclosure from the airflow outlet towards the airflow inlet (Yoko, Fig.4a and 4b, which discloses the air inlet (when the device is installed with the rack) and where the rear of the rack includes an outlet (opposite of the inlet) to dissipate heat generated by the plurality of devices within said rack). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yokosawa hereafter as, Yoko (U.S 2014/0144858 A1) in view of Soot (U.S 2016/0235201 A1), and further, in view of Shinsato (U.S 2016/0234962 A1). 
In regards to Claim 10, Yoko discloses a storage server, comprising an apparatus that houses the storage processor (Fig.1/17a), the apparatus including: a first side portion (Fig.4a/17a, #2a) and a second side portion (Fig.4a/17a, #2b) each extending in a plane defined by a first direction (X) (Fig.4a/17a) and a second direction (Y) (Fig.4a/17a)  orthogonal to the first direction (X) (Fig.4a/17a), the first side portion and the second side portion separated from each other in a third direction (Z) orthogonal to the first direction (X) and the second direction (Y) (Annotated Fig.3a and Fig.4a/17a); 10a first flapper component (Fig.4a, #1L) and a second flapper component (Fig.4a, #1R)  disposed between the first side portion and the second side portion (Fig.4a/17a), extending in a first plane and a second plane parallel to the second direction (Y), respectively (Annotated Fig.3a and Fig.4a/17a), and rotatable about a first axis and a second axis parallel to the second direction (Y) (Fig.2, #1l/1r are rotatable), respectively, the first flapper component coupled to the first side portion and having a first end face (Fig.3a/3b), the second flapper component 15coupled to the second side portion and having a second end face (Fig.3a/3b, which discloses both components coupled to the first and second side portions); and a first magnetic component (Fig.5, #118) and a second magnetic component (Fig.5, #118 and paragraph [0056], which discloses each flapper component can have a magnet disposed on the first and second end faces) disposed on the first end face and the second end face (Fig.4a and paragraph [0056]), respectively, and configured to be coupled to each other by a magnetic force so as to couple the first end face to the second end face (Fig.4a and paragraph [0056], which discloses the magnets have polarities that are attracted to each other to stay parallel to the front via said magnets). 
However, Yoko fails to disclose: A first and second magnet being disposed in the first and second end face and a storage array configured to store data; a storage processor configured to be electrically coupled to the storage array. 
However, Soot discloses: A first and second magnet being disposed in the first and second end face (Fig.1-2, #6 having a plurality of magnets being disposed in said plate #6, such that with the combination of Yoko in view of Soot, the magnets disposed on the first and second face of the first and second flapper components (as taught by Yoko) would be modified to have magnets disposed in said first and second end (Faces) to couple the first and second flapper component together). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the magnets disposed on the first and second face of the first and second flapper components (as taught by Yoko) would be modified to have magnets disposed in said first and second end (Faces) to couple the first and second flapper component together. By disposed magnets within the end faces of the first and second flapper, would give the first and second flappers a more aesthetic look by being planar with said faces (Soot, paragraph [0020]). 
Yoko does disclose the enclosing a plurality of devices such as storages devices (See paragraph [0003]). 
Furthermore, Yoko in view of Soot fail to explicitly disclose: A storage array configured to store data; a storage processor configured to be electrically coupled to the storage array.
However, Shinsato discloses:  A storage array configured to store data (Fig.1a & 4, #202); a storage processor configured to be electrically coupled to the storage array (Fig.1a and paragraph [0020], which discloses a storage array coupled to a processor such as a CPU, as such the office notes that with the combination of Yoko in view of Soot and Shinsato, the apparatus configure to store server/storage chassis (as taught by Yoko) would be modified to comprise a storage array and a storage processor connected to said array (as taught by Shinsato) to be secured within said apparatus).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the apparatus configured to store server/storage chassis’ s (as taught by Yoko) to comprise a storage array and a storage processor connected to said array (as taught by Shinsato) to be secured within said apparatus. By switching one housing for another housing, would be within the purview of one of ordinary skill, to install a storage processor chassis and a storage array coupled to the storage processor to retrieve and store data (Shinsato, paragraphs [0003 and 0022]).
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to Claim 23, no prior art fairly suggests or discloses “wherein the first side portion and the second side portion each include an outer face defining a mounting component that is constructed and arranged to mount the apparatus on a server rack, and each include an inner face that is constructed and arranged to interface with the storage processor; and wherein the first flapper component is coupled to the inner face of the first side portion, and the second flapper component is coupled to the inner face of the second side portion”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835